Citation Nr: 0200285	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  99-17 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1971 to 
June 1972.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision from the Huntington, West 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied entitlement to service connection for PTSD.  

In March 1999, the veteran moved to Nevada, and his claims 
file was transferred to the Reno, Nevada VARO.  In April 
2001, a representative's statement confirmed that the veteran 
currently receives mail at a post office box in West 
Virginia.  This case was certified to the Board in July 2001 
by the Reno, Nevada VARO.  

The veteran withdrew his claim of entitlement to service 
connection for a low back disability in November 1999.  
Although the veteran's representative inadvertently addressed 
this issue in an August 2001 brief, this issue is not before 
the Board.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 1991 & Supp. 2001).  In addition, 
because the VARO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown , 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992).  

This case must be remanded because the VA has a duty to 
assist the veteran in obtaining verification from the service 
department as to whether the veteran's claimed noncombat 
stressors occurred.  See 38 C.F.R. § 3.304(f) (2001); Patton 
v. West, 12 Vet. App. 272, 277 (1999).  The veteran's claimed 
in-service stressors are completely unrelated to combat 
because Form DD 214 shows no overseas or combat service.  
Thus, the veteran's testimony or lay statements by themselves 
are insufficient to show the occurrence of noncombat 
stressors.  Rather, the record must contain evidence that 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressors.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  

The veteran contends that he incurred PTSD in service because 
his drill instructor, a Sergeant [redacted] ("Sergeant C."), 
singled him out for physical and mental abuse.  In November 
1999, the veteran testified that Sergeant C. repeatedly beat 
him with a green sock filled with sand in the presence of 
other recruits and, at a rifle range, stuck a gun in the 
veteran's mouth and threatened to shoot.  The veteran 
testified that he was beaten so often that he eventually 
passed blood from his kidneys.  In October 2001, he testified 
for the first time in the record that Sergeant C. had 
approached him in the shower room and sodomized him against 
his will.  He testified that Sergeant C. attempted a second 
rape but the veteran fought him off and was beaten over the 
head.  Although the veteran was too bewildered and ashamed to 
report the rape and attempted rape, several other recruits 
reported the beatings of the veteran to Staff Sergeant D., 
who filed charges against Sergeant C.  The veteran testified 
that he was one of 10-20 recruits detained for six weeks 
after boot camp to testify at the court-martial of Sergeant 
C., whom he contends was found guilty of charges related to 
the physical abuse of the veteran.  The veteran contends that 
the court-martial proceedings will provide independent 
evidence of his alleged in-service stressors.  Although a 
February 1998 letter to a United States Senator asserts that 
the RO was unable to identify a military record for the 
veteran's drill instructor, the veteran testified in October 
2001 that a private attorney in Nevada had obtained 
documentation of the court martial proceedings from a record 
center.  Unfortunately, given the veteran's earlier 
identification of his drill sergeant as Sergeant E., the RO 
could not have known to inquire about the court martial of 
Sergeant C. to the National Personnel Records Center or 
through any other official channel.  The VA must make 
reasonable efforts to associate all of the veteran's service 
department records with the claims folder or to confirm that 
the records are unavailable.  Jolly v. Derwinski, 1 Vet. App. 
37 (1990).  Whenever the Secretary attempts to obtain records 
from a Federal department or agency, the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 U.S.C.A. § 5103A (West 1991 & Supp. 2001).  

The VA also has a duty to assist the veteran in obtaining 
additional VA medical records.  In October 2001, the veteran 
indicated that he had been treated at the Beckley, West 
Virginia VA Medical Center (VAMC) since 1995; at the Salem, 
Virginia VAMC from February 1996 to February 1998; at the Las 
Vegas, Nevada VAMC since 1998; and at the Biloxi, Mississippi 
VAMC since November 1999.  Although some VA medical records 
have been obtained, the record does not show that all of 
these VA medical records have been obtained or confirmed as 
unavailable.  Any VA medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Full 
compliance with the duty to assist includes VA's assistance 
in obtaining relevant records from physicians when the 
veteran has provided concrete data as to time, place and 
identity.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

This case must also be remanded to obtain a VA PTSD 
examination for the veteran.  The Secretary shall treat an 
examination or opinion as being necessary to make a decision 
on a claim if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant) (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (C) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 1991 & Supp. 2001).  A VA PTSD 
examination is necessary because a March 1999 VA medical 
certificate states that the Axis I diagnosis is PTSD while 
other VA diagnoses in March 1999 and August 1999 include 
depressive disorder and bipolar disorder.  Service connection 
for PTSD requires medical evidence diagnosing the condition 
as specified in the DSM-IV.  See 38 C.F.R. §§ 3.304(f), 
4.125(a) (2001); Patton v. West, 12 Vet. App. 272, 277 
(1999).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should ask the veteran to 
provide a copy of information obtained by 
his private attorney with regard to court 
martial proceedings of Sergeant C (as 
described in testimony in October 2001) 
or provide the name and address of his 
private attorney in Nevada and the 
location and approximate dates of the 
court-martial proceedings.  For the 
purpose of verifying the veteran's 
alleged in-service stressors, the RO 
should send inquiries to his private 
attorney in Nevada and through official 
channels to obtain or confirm as 
unavailable documentation of the court-
martial proceedings of Sergeant C.  

2.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file copies of the veteran's 
complete treatment reports from all 
sources, including the Beckley, West 
Virginia VAMC since 1995; the Salem, 
Virginia VAMC from February 1996 to 
February 1998; the Las Vegas, Nevada VAMC 
since 1998; and the Biloxi, Mississippi 
VAMC since November 1999; which records 
have not previously been secured.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder.  

3.  The veteran should be afforded a VA 
PSTD examination.  Any further indicated 
special studies should be conducted.  
Failure of the veteran to report for a 
scheduled examination without good cause 
could result in the denial of a claim.  
38 C.F.R. § 3.655 (2001).  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the examiner(s) prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  The 
examiner(s) should take specific note of 
the veteran's reported and documented 
medical history.   

The PTSD examiner should then offer a 
medical opinion as to: a) the medical 
classification of the veteran's 
psychiatric condition, if any, and the 
data required for medical classification; 
and b) whether it is as likely as not 
that current PTSD is related to the 
alleged in-service stressors, including a 
rape and repeated beatings by Sergeant 
C., or any other in-service event.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act are fully complied with and 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 1991 & Supp. 2001).  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  The RO should review the 
requested examination report and medical 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Adams v. 
Principi, 256 F.3d 1318, 1322 (Fed. Cir. 
2001).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for PTSD based on the 
entire evidence of record.  All pertinent 
law, regulations, and Court decisions 
should be considered.  If the veteran's 
claim remains in a denied status, he and 
his representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

6.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  



